As filed with the Securities and Exchange Commission on July 15, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 23, 2010 – May 31, 2011 ITEM 1. REPORT TO STOCKHOLDERS. UCM FUNDS UCM SHORT DURATION FUND Investor Shares (UCMRX) Institutional Shares (UCMIX) Semi-Annual Report May 31, 2011 (Unaudited) Adviser: UCM Partners, L.P. 52 Vanderbilt Avenue, Suite 401 New York, NY 10017 UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2011 Principal Security Description Rate Maturity Value Asset Backed Obligations - 28.9% $ Aames Mortgage Trust, Series 2002-2 A2 (a) % 03/25/33 $ Ameriquest Mortgage Securities, Inc., Series 2004-R11 A2 (b) 11/25/34 Amortizing Residential Collateral Trust, Series 2002-BC4 A (b) 07/25/32 Amortizing Residential Collateral Trust, Series 2002-BC8 A3 (b) 11/25/32 Banc of America Commercial Mortgage, Inc., Series 2005-4 A2 07/10/45 Banc of America Commercial Mortgage, Inc., Series 2007-3 A3 (b) 06/10/49 Bear Stearns Asset Backed Securities Trust, Series 2002-2 A1 (b) 10/25/32 Bear Stearns Commercial Mortgage Securities, Series 2006-PW14 A1 12/11/38 Centex Home Equity, Series 2003-A AF4 (a) 12/25/31 Citigroup/Deutsche Bank Commercial Mortgage Trust, Series 2007-CD4 ASB 12/11/49 Commercial Mortgage Asset Trust, Series 1999-C1 A3 01/17/32 Countrywide Asset-Backed Certificates, Series 2004-10 MV1 (b) 01/25/35 Credit Suisse First Boston Mortgage Securities Corp., Series 2004-C5 A4 11/15/37 Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C1 A4 (b) 02/15/38 Principal Security Description Rate Maturity Value $ Credit Suisse First Boston Mortgage Securities Corp., Series 2005-C6 A2FL (b) % 12/15/40 $ Credit Suisse Mortgage Capital Certificates, Series 2006-C2 A2 (b) 03/15/39 Credit Suisse Mortgage Capital Certificates, Series 2007-C4 A2 (b) 09/15/39 First Franklin Mortgage Loan Asset Backed Certificates, Series 2006-FF15 A3 (b) 11/25/36 Greenwich Capital Commercial Funding Corp., Series 2002-C1 A3 01/11/17 JP Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP3 A3 08/15/42 LB-UBS Commercial Mortgage Trust, Series 2003-C8 A3 11/15/27 Morgan Stanley Reremic Trust, Series 2011-KEYA 1A (c)(d) 12/19/40 Saxon Asset Securities Trust, Series 2004-1 A (b) 03/25/35 Structured Asset Investment Loan Trust, Series 2003-BC2 A3 (b) 04/25/33 Structured Asset Securities Corp., Series 2002-HF1 A (b) 01/25/33 Wachovia Bank Commercial Mortgage Trust, Series 2005-C21 A4 (b) 10/15/44 WaMu Mortgage Pass Through Certificates, Series 2001-7 A (b) 05/25/41 See Notes to Financial Statements. 1 UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2011 Principal Security Description Rate Maturity Value $ WaMu Mortgage Pass Through Certificates, Series 2002-AR2 A (b) % 02/27/34 $ Wells Fargo Home Equity Trust, Series 2004-2 A21B (b) 05/25/34 Wells Fargo Home Equity Trust, Series 2005-2 AI1A (b) 08/25/35 Total Asset Backed Obligations (Cost $2,290,273) Corporate Non-Convertible Bonds - 0.2% Devon Financing Corp. ULC 09/30/11 Norfolk Southern Corp. 09/17/14 Total Corporate Non-Convertible Bonds (Cost $13,532) Municipal Bonds - 1.7% Florida - 0.1% Lee Memorial Health System 04/01/27 South Carolina - 0.4% South Carolina State Housing Finance & Development Authority 07/01/26 Wisconsin - 1.2% Wisconsin Housing & Economic Development Authority 04/01/20 Total Municipal Bonds (Cost $139,142) U.S. Government & Agency Obligations - 67.7% Agency - 13.2% FHLMC 06/15/12 FHLMC 07/15/12 FHLMC 04/23/14 FNMA 10/30/12 FNMA 02/12/13 FNMA 05/15/14 Interest Only Bonds - 0.2% United States Small Business Administration, Series 2002-P10B 1 08/10/12 Principal Security Description Rate Maturity Value Mortgage Securities - 26.0% $ FHLMC, Series 129, Class H (d) % 03/15/21 $ FHLMC, Series 3823, Class GA 01/15/26 FHLMC, Series 3834, Class GA 03/15/26 FNMA, Series 2010-137, Class MC 10/25/38 FNMA, Series 2010-34, ClassJD 09/25/37 GNMA, Series 2003-88 B 01/16/30 GNMA, Series 2004-108, Class AB (b) 12/16/32 GNMA, Series 2004-12 BA 08/16/32 GNMA, Series 2006-32 A 01/16/30 GNMA, Series 2007-46, Class B 05/16/34 GNMA, Series 2008-55, Class WT (b) 06/20/37 GNMA, Series 2010-14, Class QP 12/20/39 GNMA, Series 2010-142 AJ 09/20/39 GNMA, Series 2010-144, Class DK 09/16/39 U.S. Treasury Securities - 28.3% U.S. Treasury Note 08/15/11 U.S. Treasury Note 10/31/12 U.S. Treasury Note 11/30/13 U.S. Treasury Note 11/30/14 U.S. Treasury Note 02/15/15 U.S. Treasury Note 05/15/15 U.S. Treasury Note 08/15/15 U.S. Treasury Note 11/30/15 Total U.S. Government & Agency Obligations (Cost $5,384,091) 5,453,713 Total Investments - 98.5%(Cost $7,827,038)* $ Other Assets & Liabilities, Net - 1.5% Net Assets - 100.0% $ FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GNMA Government National Mortgage Association ULC Unlimited Liability Corporation (a) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of May 31, 2011. (b) Variable rate security. Rate presented is as of May 31, 2011. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. At the period end, the value of these securities amounted to $298,502 or 3.7% of net assets. (d) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $348,847 or 4.3% of net assets. See Notes to Financial Statements. 2 UCM SHORT DURATION FUND SCHEDULE OF INVESTMENTS MAY 31, 2011 * Cost of investments for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation on investments consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the tables below, please refer to Note 2 - Security Valuation section in the accompanying Notes to Financial Statements. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2011. Level 1 Level 2 Level 3 Total Investments at Value Asset Backed Obligations $ - $ $ $ Corporate Non-Convertible Bonds - - Municipal Bonds - - U.S. Government & Agency Obligations - Total Investments at Value $ - $ $ $ The following is a reconciliation of Level 3 assets (at either the beginning or ending of the period) for which significant unobservable inputs were used to determine fair value. Asset Backed Obligations U.S. Government & Agency Obligations Balance as of 12/23/10 $ - $ - Transfers In Balance as of 05/31/11 $ $ Net change in unrealized appreciation / (depreciation) from investments held as of 05/31/11 ** $ $ 35 ** The change in unrealized appreciation/(depreciation) is included in net change in unrealized appreciation/(depreciation) of investments in the accompanying Statement of Operations. AFA PORTFOLIO HOLDINGS % of Total Investments Asset Backed Obligations % Corporate Non-Convertible Bonds % Municipal Bonds % U.S. Government & Agency Obligations % % See Notes to Financial Statements. 3 UCM SHORT DURATION FUND STATEMENT OF ASSETS AND LIABILITIES MAY 31, 2011 ASSETS Total investments, at value (Cost $7,827,038) $ Cash Receivables: Interest From investment adviser Prepaid expenses Deferred offering costs Total Assets LIABILITIES Payables: Investment securities purchased Accrued Liabilities: Fund service fees Compliance services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain Net unrealized appreciation NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Investor Shares Institutional Shares NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE Investor Shares (based on net assets of $110,436) $ Institutional Shares (based on net assets of $7,940,724) $ See Notes to Financial Statements. 4 UCM SHORT DURATION FUND STATEMENT OF OPERATIONS PERIOD ENDED MAY 31, 2011* INVESTMENT INCOME Interest income $ Total Investment Income EXPENSES Investment adviser fees Fund service fees Transfer Agent fees: Investor Shares Institutional Shares Distribution fees: Investor Shares 26 Custodian fees Registration fees: Investor Shares 37 Institutional Shares Professional fees Trustees' fees and expenses 83 Compliance services fees Offering costs: Investor Shares 69 Institutional Shares Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain on investments Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN INCREASE IN NET ASSETS FROM OPERATIONS $ * Commencement of operations was December 23, 2010. See Notes to Financial Statements. 5 UCM SHORT DURATION FUND STATEMENT OF CHANGES IN NET ASSETS December 23, 2010* through May 31, 2011 OPERATIONS Net investment income $ Net realized gain Net change in unrealized appreciation Increase in Net Assets Resulting from Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Investor Shares ) Institutional Shares ) Total Distributions to Shareholders ) CAPITAL SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares Reinvestment of distributions: Investor Shares Institutional Shares Redemption of shares: Investor Shares ) Institutional Shares ) Increase in Net Assets from Capital Share Transactions Increase in Net Assets NET ASSETS Beginning of Period - End of Period (Including line (a)) $ SHARE TRANSACTIONS Sale of shares: Investor Shares Institutional Shares Reinvestment of distributions: Investor Shares 14 Institutional Shares Redemption of shares: Investor Shares ) Institutional Shares ) Increase in Shares (a) Distributions in excess of net investment income. $ ) * Commencement of operations. See Notes to Financial Statements. 6 UCM SHORT DURATION FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout the period. December 23, 2010 (a) Through May 31, 2011 INVESTOR SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) NET ASSET VALUE, End of Period $ TOTAL RETURN % (c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income % (d) Net expense % (d) Gross expense(e) % (d) PORTFOLIO TURNOVER RATE 33 % (c) December 23, 2010 (a) Through May 31, 2011 INSTITUTIONAL SHARES NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) Total from Investment Operations DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) NET ASSET VALUE, End of Period $ TOTAL RETURN % (c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income % (d) Net expense % (d) Gross expense(e) % (d) PORTFOLIO TURNOVER RATE 33 % (c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during the period. (c) Not annualized. (d) Annualized. (e) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 7 UCM SHORT DURATION FUND NOTES TO FINANCIAL STATEMENTS MAY 31, 2011 Note 1. Organization The UCM Short Duration Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers two classes of shares: Investor Shares and Institutional Shares. The Fund and each class commenced operations on December 23, 2010. The Fund’s investment objective is to provide a high level of current income that is consistent with preservation of capital. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted sale or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale at the mean of the last bid and ask prices provided by independent pricing services. Debt securities may be valued at prices supplied by a fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate and maturity. Short-term investments that mature in sixty days or less may be valued at amortized cost. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different NAV than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of May 31, 2011, for the Fund’s investments is included at the end of the Fund’s Schedule of Investments. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex-dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted in accordance with GAAP. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Restricted Securities – The Fund may invest in securities that are subject to legal or contractual restrictions on resale (“restricted securities”). Restricted securities may be resold in transactions that are exempt from registration under the Federal securities laws or if the securities are registered to the public. The sale or other disposition of these securities may involve additional expenses and the prompt sale of these securities at an acceptable price may be difficult. Information regarding restricted securities held by the Fund is 8 UCM SHORT DURATION FUND NOTES TO FINANCIAL STATEMENTS MAY 31, 2011 included in the Schedule of Investments, if applicable. Distributions to Shareholders – Distributions to shareholders of net investment income, if any, are declared daily and paid monthly. Distributions to shareholders of net capital gains, if any, are declared and paid annually. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. As of May 31, 2011, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Offering Costs – Offering costs for the Fund of $37,931 consist of fees related to the mailing and printing of the initial prospectus, certain startup legal costs, and initial registration filings. Such costs are amortized over a twelve-month period beginning with the commencement of operations of the Fund. Note 3. Advisory Fees, Servicing Fees and Other Transactions Investment Adviser – UCM Partners, L.P. (the “Adviser”) is the investment adviser to the Fund. Pursuant to an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 0.35% of the Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for Investor Shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Shares. Other Service Providers – Atlantic provides fund accounting, fund administration, and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $45,000 for service to the Trust ($66,000 for the Chairman).In addition, the Chairman receives a monthly stipend of $500 to cover certain expenses incurred in connection with his duties to the Trust.The Trustees and Chairman may receive additional fees for special Board meetings.Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings.The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations.Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. 9 UCM SHORT DURATION FUND NOTES TO FINANCIAL STATEMENTS MAY 31, 2011 Note 4. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive a portion of its fee and reimburse certain expenses through March 31, 2013, to limit annual operating expenses to 0.85% and 0.60% of Investor and Institutional Shares, respectively. Other fund service providers have voluntarily agreed to waive a portion of their fees. These voluntary waivers may be reduced or eliminated at any time. For the period ended May 31, 2011, fees waived and expenses reimbursed were as follows: Investment Adviser Fees Waived Investment Adviser Expenses Reimbursed Fund Service Fees Waived Total Fees Waived and Expenses Reimbursed Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments for the period ended May 31, 2011, were as follows: Non-U.S. Government Obligations U.S. Government Obligations Purchases Sales Purchases Sales Note 6. Federal Income Tax and Investment Transactions As of May 31, 2011, distributable earnings (accumulated losses) on a tax basis were as follows: Undistributed Ordinary Income $ Unrealized Appreciation Total $ The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to non-deductible offering costs. Note 7. Recent Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” ASU No. 2010-06 clarifies existing disclosure and requires additional disclosures regarding fair value measurements. Effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years, entities will need to disclose information about purchases, sales, issuances and settlements of Level 3 securities on a gross basis, rather than as a net number as currently required. Management is currently evaluating the impact ASU No. 2010-06 will have on financial statement disclosures. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards (“IFRSs”). ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. Management is currently evaluating the impact ASU No. 2011-04 may have on financial statement disclosures. Note 8. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 10 UCM SHORT DURATION FUND ADDITIONAL INFORMATION MAY 31, 2011 Investment Advisory Agreement Approval At the December 3, 2010 Board meeting, the Board, including the Independent Trustees, considered the initial approval of the investment advisory agreement pertaining to the Fund (the “Advisory Agreement”).In evaluating the Advisory Agreement, the Board reviewed materials furnished by the Adviser and Atlantic, including information regarding the Adviser, its personnel, operations and financial condition.Specifically, the Board considered, among other matters: (1) the nature, extent and quality of the services to be provided to the Fund by the Adviser, including information on the investment performance of the Adviser; (2) the costs of the services to be provided and profitability to the Adviser with respect to its relationship with the Fund; (3) the advisory fee and the total expense ratio of the Fund compare to relevant peer groups of funds; (4) the extent to which economies of scale would be realized as the Fund grows and whether the advisory fee would enable the Fund’s investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund.In their deliberations, the Board did not identify any particular information that was all-important or controlling and attributed different weights to the various factors.In particular, the Board focused on the factors discussed below. Nature, Extent and Quality of Services Based on a presentation from senior representatives of the Adviser and a discussion of the Adviser’s personnel, operations and financial condition, the Board considered the quality of services to be provided by the Adviser under the Advisory Agreement. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio managers and other personnel at the Adviser who would have principal investment responsibility for the Fund’s investments as well as the investment philosophy and decision-making processes of those professionals and the capability and integrity of the Adviser’s senior management and staff. The Board considered the adequacy of the Adviser’s resources and quality of services to be provided by the Adviser under the Advisory Agreement between the Trust and the Adviser.The Board also considered the quality of the Adviser’s services to be provided with respect to regulatory compliance and compliance with client investment policies and restrictions as well as the financial condition and operational stability of the Adviser. The Board noted the Adviser’s representation that the firm is financially stable and able to provide investment advisory services to the Fund.Based on this information, the Board concluded that the nature, extent and quality of services to be provided to the Fund under the Advisory Agreement were appropriate for the Fund in light of its investment objective and, thus, supported a decision to approve the Advisory Agreement. Costs of Services and Profitability The Board considered that profits to be realized by the Adviser will be a function of the future growth of assets in the Fund.As a result, the Board concluded that the costs of the services to be provided and profits to be realized by the Adviser were not deemed a material factor in approving the Advisory Agreement. Performance Recognizing that the Fund is new and has no performance history, the Board did not consider the performance history of the Fund. Instead, the Board considered the performance history of UCM’s Short Duration Cash Composite (“UCM Composite”), which is a composite of seven similarly managed separate accounts, as compared to the Barclay’s 1-3 year Government Index (“Barclay’s Index”).The Board noted that the performance of the UCM Composite was comparable to the performance of the Barclay’s Index.Based on the foregoing, the Board concluded that the Adviser’s management of the Fund could benefit the Fund and its shareholders. Compensation The Board also considered the proposed advisory fee rate to be paid to the Adviser for providing advisory services to the Fund and analyzed comparative information regarding fee rates and total expenses and performance of similar mutual funds. The Board noted that the Adviser’s proposed advisory fee rate and the total expense ratio was higher than the median advisory fee rate and expense ratio of its Lipper Inc. peer group.The Board considered that the Adviser has a contractual expense limitation agreement in place through March 31, 2013, to limit the total annual operating expenses of the Investor and Institutional Share Classes of the Fund to 0.85% and 0.60%, respectively, of average daily net assets. The Board recognized that it was difficult to compare expense ratios because of variations between the services to be provided by the Adviser and by advisers within the Fund’s Lipper Inc. peer group funds.Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate to be charged to the Fund was reasonable in light of the services to be provided to the Fund. Economies of Scale The Board considered whether the Fund would benefit from any economies of scale. The Board considered that the Fund had not yet commenced operations and concluded that it would not be necessary to consider the implementation of fee breakpoints at this 11 UCM SHORT DURATION FUND ADDITIONAL INFORMATION MAY 31, 2011 time. Based on the foregoing information, the Board concluded that economies of scale were not a material factor in approving the Advisory Agreement and that the Board will consider the extent to which economies of scale would be realized for the benefit of Fund shareholders at a later date, when the Fund has increased its assets. Other Benefits The Board noted the Adviser’s representation that it does not expect to benefit in a material way from its relationship with the Fund other than the benefit of increased exposure to the public and potentially providing additional investment options for its current clients.Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Fund were not a material factor in approving the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors.The Board reviewed a memorandum from Trust counsel discussing the legal standards applicable to its consideration of the Advisory Agreement.Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed, expenses incurred and such other matters as the Board considered relevant in the exercise of its reasonable business judgment. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio, is available, without charge and upon request, by calling (877) 828-8210 and on the SEC’s website at www.sec.gov.The Fund’s proxy voting record for the period of December 23, 2010 (the Fund’s commencement of operations) through June 30, 2011, will be available, without charge and upon request, by calling (877) 828-8210 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and/or service (12b-1) fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from December 23, 2010, through May 31, 2011. Actual Expenses – The first line under each share class in the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each share class in the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing cost of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. 12 UCM SHORT DURATION FUND ADDITIONAL INFORMATION MAY 31, 2011 Please note that expenses shown in the table are meant to highlight your ongoing costs only.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense December 23, 2010 May 31, 2011 Period** Ratio** Investor Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Institutional Shares Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % *Expenses are equal to the Fund’s annualized expense ratio as indicated above multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 365 to reflect the half-year period (except for the Fund’s actual return information which reflects the 159-day period between December 23, 2010, the commencement of operations, through May 31, 2011). 13 UCM SHORT DURATION FUND Investor Shares (UCMRX) Institutional Shares (UCMIX) FOR MORE INFORMATION: P.O. Box 588 Portland, ME04112 (877) 828-8210 ADVISER UCM Partners, L.P. 54 Vanderbilt Ave., Suite 401 New York, NY10017 TRANSFER AGENT Atlantic Fund Services P.O. Box 588 Portland, ME04112 DISTRIBUTOR Foreside Fund Services, LLC Three Canal Plaza, Suite 100 Portland, ME04101 www.foreside.com This report is submitted for the general information of the shareholders of the Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus, which includes information regarding the Fund’s risks, objectives, fees and expenses, experience of its management, and other information. 242-SAR-0511 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES. (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Not applicable. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantForum Funds By/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer DateJuly 8, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer DateJuly 8, 2011 By/s/ Karen Shaw Karen Shaw, Principal Financial Officer DateJuly 8, 2011
